Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20           PageID.320    Page 1 of 14




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


 Jane Morrissey
                                                   Case No. 19-cv-13027
                        Plaintiff,
 v.                                                Paul D. Borman
                                                   United States District Judge
 CCS Services, PLLC, Chad Silver, Chorus
 HR Group                                Michael J. Hluchaniuk
                  Defendants.            United States Magistrate Judge
 ______________________________/


 OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
 COUNT V OF PLAINTIFF’S FIRST AMENDED COMPLAINT (ECF No. 23)


      I.      Introduction

           Before the Court is Defendants’ Motion to Dismiss Count V of Plaintiff’s First

Amended Complaint. Count V alleges that by filing counterclaims against Plaintiff,

Defendant CCS retaliated against her for enforcement the Fair Labor Standards Act

of 1938 (“FLSA”). 29 U.S.C. § 201 et seq. (ECF No. 23, Motion to Dismiss; ECF

No. 22, First Amended Complaint.) At issue is whether Plaintiff has sufficiently

alleged that the filing of counterclaims by Defendant CCS against the Plaintiff

amounts to an “adverse action” required to prove a retaliation claim under the FLSA.

29 U.S.C. § 215(a)(3) (retaliation provision).


                                              1
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20         PageID.321   Page 2 of 14




         Pursuant to Eastern District of Michigan Local Rule 7.1(f)(2), this Court has

authority to rule on motions without holding a hearing. The Court finds that the

facts and legal arguments are adequately presented in the parties' pleadings and that

the decision process would not be significantly aided by oral argument.

   II.      Factual Background

         Defendant CCS is a law firm that specializes in assisting individuals dealing

with the Internal Revenue Service and is owned by Defendant Chad Silver. Plaintiff

was hired as a Settlement officer and was employed by Defendant for nearly two

years. She was classified as a non-exempt employee. (ECF No. 24 PgID.285–85.)

Working remotely from Florida, Plaintiff was to field incoming calls from potential

clients. Morrissey alleges she regularly worked in excess of 40 hours without

overtime pay. (ECF No. 24 PgID.285.)

         Plaintiff first filed this suit against CCS Services, PLLC, Chad Silver, and

Chorus HR Group on October 15, 2019, alleging overtime violations of the FLSA,

the Michigan Workforce Opportunity Wage Act, Mich. Comp. Law. § 408.411, as

well as breach of contract and unjust enrichment. (ECF No. 1, ¶¶ 77–101.)

Defendants filed an Answer on December 10, 2019. (ECF No. 9, Answer.)

         On December 23, 2019 Defendant CCS filed an Amended Answer, bringing

counterclaims against Morrissey for (1) breach of contract, (2) fraud, and (3) unjust


                                           2
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20         PageID.322    Page 3 of 14




enrichment. (ECF No. 15 PgID.137–142.) Upon receipt of Plaintiff’s initial demand

letter, Defendant CCS reportedly investigated Plaintiff’s timekeeping practices.

(ECF No. 23 PgID.235, Motion to Dismiss.) Defendant claims it discovered that

Plaintiff, who worked remotely, was misrepresenting the hours she worked, claiming

she was “punching into work in the time card system, but then not working—either

leaving her home office to run personal errands, or engaging in other non-work

related activities.”   (ECF No. 23 PgID.235.) Plaintiff filed an Answer to the

counterclaims on January 23, 2020, denying the timekeeping allegations. (ECF No.

18.)

       In response to the counterclaims regarding her timekeeping, Plaintiff amended

her Complaint by adding a fifth claim: retaliation for enforcing FLSA. (ECF No. 22

PgID.216.) Plaintiff alleges that “the motivating factor” for Defendants’ filing of

counterclaims “was plaintiff’s initiation of the instant lawsuit,” and that the

counterclaims were filed in “retaliation of Plaintiff exercising her legally protected

right.” (ECF No. 22 PgID.217.) Plaintiff also claims that filing these counterclaims

were “actions . . . designed to discourage, dissuade or otherwise intimidate Plaintiff,

as well as other potential plaintiffs from joining this action and exercising their

rights” under the FLSA. (Id.)

       Before the Court is the Defendants’ Motion to Dismiss Plaintiff’s Fifth Count

for FLSA retaliation. (ECF No. 23.) Defendants seek to dismiss Plaintiff’s retaliation
                                          3
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20         PageID.323    Page 4 of 14




claim for failure to state a claim upon which relief can be granted under Federal Rule

of Civil Procedure 12(b)(6). (ECF No. 23 PgID.239.)

      Defendants also seek to dismiss the retaliation claims against Chad Silver and

Chorus HR Group, as only Defendant CCS filed the counterclaims at issue. Because

they did not file counterclaims that form the basis of the retaliation claims, the

retaliation claims against Chad Silver and Chorus HR Group are DISMISSED.

      This Court will proceed with the Motion to Dismiss the Retaliation Claims

against Defendant CCS, which filed the counterclaims against Plaintiff.

   III.   Standard of Review

      Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. When

reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of

Memphis, 695 F.3d 531, 538 (6th Cir. 2012). Sixth Circuit “precedent instructs that,

for a complaint to survive such motions, it must contain ‘either direct or inferential

allegations respecting all material elements necessary for recovery under a viable

legal theory.’ ” Buck v. City of Highland Park, Michigan, 733 F. App’x 248, 251

(6th Cir. 2018) (quoting Philadelphia Indem. Ins. Co. v. Youth Alive, Inc., 732 F.3d


                                          4
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20       PageID.324    Page 5 of 14




645, 649 (6th Cir.    2013)). “[T]he complaint ‘does not need detailed factual

allegations’ but should identify ‘more than labels and conclusions.’ ” Casias v. Wal–

Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The court “need not accept as true a legal

conclusion couched as a factual allegation, or an unwarranted factual inference.”

Handy-Clay, 695 F.3d at 539 (internal citations and quotation marks omitted). In

other words, a plaintiff must provide more than “formulaic recitation of the elements

of a cause of action” and his or her “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555–56. The Sixth

Circuit has reiterated that “[t]o survive a motion to dismiss, a litigant must allege

enough facts to make it plausible that the defendant bears legal liability. The facts

cannot make it merely possible that the defendant is liable; they must make it

plausible.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016) citing

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   IV.   Analysis

      To establish a prima facie case of retaliation under the FLSA, an employee

must prove that (1) he or she engaged in a protected activity under the FLSA; (2) his

or her exercise of this right was known by the employer; (3) thereafter, the employer

took an employment action adverse to her; and (4) there was a causal connection



                                         5
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20         PageID.325     Page 6 of 14




between the protected activity and the adverse employment action. Adair v. Charter

Cty. of Wayne, 452 F.3d 482, 489 (6th Cir. 2006).

      The parties only dispute the third prong of the retaliation analysis: whether

Plaintiff Jane Morrissey has sufficiently alleged that Defendant CCS’ filing of

counterclaims amounts to “adverse action.” In Burlington Northern, the Supreme

Court explained that to allege adverse action under a Title VII claim, “[A] plaintiff

must show that a reasonable employee would have found the challenged action

materially adverse, which in this context means it well might have dissuaded a

reasonable worker from making or supporting a charge of discrimination.” Pettit v.

Steppingstone, Ctr. for the Potentially Gifted, 429 F. App'x 524, 531–32 (6th Cir.

2011) quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)

(internal citations and quotation marks omitted).

      The parties contest what must be pled at this stage to satisfy the objective

adverse action standard. Defendant first supported its Motion to Dismiss by citing

out-of-circuit caselaw for the proposition that a plaintiff must sufficiently allege the

counterclaim was “baseless.” Citing Ergo v. Int'l Merch. Servs., Inc., 519 F. Supp.

2d 765, 781 (N.D. Ill. 2007); Ramon v. Hoyle, 2009 WL 2151305, at *8 (S.D. Fla.

2009). Plaintiff responded, criticizing Defendant’s reliance on out-of-circuit cases

and directed the focus towards the objective standard—whether the retaliatory

conduct “can constitute a materially adverse action that could well dissuade a


                                           6
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20         PageID.326    Page 7 of 14




reasonable worker from making or supporting an FLSA claim.” Citing Duby v.

Shirley May’s Place, 2017 WL 1045910, at *3 (E.D. Mich. 2017); Cruz v. Don

Pancho Mkt., LLC, 167 F. Supp. 3d 902, 911–12 (W.D. Mich. 2016). Plaintiff then

pointed to Sixth Circuit cases demonstrating that to satisfy this objective standard, a

counterclaim can be adverse action “if the counterclaims ‘are not brought in good

faith but instead motivated by retaliation.” Citing Carr v. TransCanada USA Servs.,

Inc., 2014 WL 6977651, at *2–3 (M.D. Tenn. 2014); E.E.O.C. v. Outback

Steakhouse of Florida, 75 F.Supp.2d 756, 758 (N.D. Ohio 1999). Plaintiff argues

that her pleading of retaliatory motivation satisfies the standard. Defendant filed a

Reply, arguing for the existence of a bad faith with retaliatory motive requirement.

Citing e.g., Duby, 2017 WL 1045910 (E.D. Mich. 2017); Cruz, 167 F. Supp. 3d 902

(W.D. Mich. 2016). Defendant brings issue with Plaintiff’s reading of the caselaw,

criticizing her “erroneous position that bad faith is not a pleading requirement.”

      Courts within the Sixth Circuit have considered counterclaims or other legal

action in the Title VII retaliation context both before and after Burlington Northern.

A review of those cases shows that no court has recognized a strict rule requiring at

this stage a sufficient allegation of baselessness, frivolousness, or bad faith, as the

Defendant points out is the rule in some other Circuits. See e.g., Berrada v. Cohen,

792 F. App'x 158, 164 (3d Cir. 2019) (requiring a showing of baselessness); Smith

v. Miami-Dade Cty., 621 F. App'x 955, 960 (11th Cir. 2015) (plaintiff must allege

                                          7
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20        PageID.327    Page 8 of 14




that the lawsuit or counterclaim was filed with a retaliatory motive and was lacking

a reasonable basis in fact or law).

      At the same time, however, no court in this Circuit has determined a retaliation

claim against an employer filing counterclaims satisfied the prima facie showing

without a sufficient factual allegation of bad faith, baselessness, or frivolousness.

Recently, this Court considered this issue in Duby v. Shirley May’s Place but

declined to decide whether a plaintiff must allege that the retaliatory use of legal

process is either frivolous or baseless. 2017 WL 1045910, at n. 2 (E.D. Mich. 2017);

This Court noted that plaintiff had “met this burden either way” by alleging the legal

process “lacked a reasonable basis in fact or law.” Id. Other District Courts in this

Circuit have confronted this issue, and similarly found that counterclaims alleged to

be baseless, unfounded or frivolous satisfied the prima facie showing. See Nasrallah

v. Lakefront Lines, Inc., 2017 WL 2291657, at *8 (N.D. Ohio 2017) (employer

denied summary judgement where plaintiff employee argued counterclaims were

“unfounded,” and defendant pursued them after being “well aware” of case law

showing claims were not available; also alleged claims filed with the purpose of

dissuading plaintiff from pursuing claims.); Cruz, 167 F. Supp. 3d at 911–12 (W.D.

Mich. 2016) (employer's filing of state-law counterclaims could constitute

materially adverse employment action, especially since one counterclaim, for abuse

of process, was alleged to be frivolous and essentially sought to punish employee,

                                          8
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20           PageID.328    Page 9 of 14




or deter others, with prospect of attorney's fees for protected activity of filing federal

claim under the FLSA).

      District Courts in this Circuit have limited decisions finding employer

counterclaims to satisfy the prima facie showing for adverse action to instances when

the counterclaims were allegedly brought, at minimum, in bad faith. In Carr, the

court dismissed plaintiff’s retaliation claims partly on the ground that plaintiff did

not allege bad faith or retaliatory motive. Relying on many of the same cases cited

by the parties here, the court noted that “the Sixth Circuit has limited decisions

concluding that employer counterclaims in discrimination suits may be retaliatory to

counterclaims brought in bad faith.” 2014 WL 6977651, at *3 (M.D. Tenn. 2014)

citing Gill v. Rinker Materials, 2003 WL 749911, at *6 (E.D. Tenn. 2003); Gliatta

v. Tectum, Inc., 211 F.Supp.2d 992 (S.D. Ohio 2002); E.E.O.C. v. Outback

Steakhouse of Florida, 75 F.Supp.2d 756, 758 (N.D. Ohio 1999).

   a. Plaintiff’s Allegations Do Not Meet The “Bad Faith” Standard

      Morrissey’s allegations are insufficient to satisfy the materially adverse action

element of the FLSA retaliation analysis. To sufficiently allege that a counterclaim

is an adverse action in a FLSA retaliation claim, a Plaintiff must put forth facts that

the counterclaims were either baseless, frivolous, or in bad faith with retaliatory

motivation.


                                            9
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20           PageID.329     Page 10 of 14




       In order to survive a Motion to Dismiss, “[T]he complaint ‘does not need

 detailed factual allegations’ but should identify ‘more than labels and conclusions.’ ”

 Casias v. Wal–Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012) (quoting

 Twombly, 550 U.S. 544, 555. The court “need not accept as true a legal conclusion

 couched as a factual allegation, or an unwarranted factual inference.” Handy-Clay,

 695 F.3d at 539 (internal citations and quotation marks omitted). In other words, a

 plaintiff must provide more than “formulaic recitation of the elements of a cause of

 action” and his or her “[f]actual allegations must be enough to raise a right to relief

 above the speculative level.” Twombly, 550 U.S. at 555–56.

       Plaintiff does not specifically allege that the counterclaims were filed in bad

 faith. Beyond denying the timekeeping allegations in her Answer to the

 counterclaims (ECF. No 18), Plaintiff does not attack the underlying legal or factual

 allegations in the counterclaims. Therefore, this Court cannot properly make an

 inference of bad faith that is needed to satisfy the prima facie showing. Plaintiff does

 argue (in a reply brief), however, that Defendants have provided no tangible

 evidence of their counterclaims. (ECF No. 24 PgID.282.)

       Morrissey argues that the counterclaims were designed to discourage,

 dissuade, or otherwise intimidate plaintiff and other potential plaintiffs. It is possible

 that the prospect of an investigation into personal timekeeping practices and the

 potential for a lawsuit might well dissuade a reasonable worker from joining the
                                            10
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20          PageID.330    Page 11 of 14




 FLSA claims. Plaintiff’s claims, however, appear to be nothing more than legal

 conclusions and a recitation of the objective standard needed. Defendant points out

 that a plaintiff with a valid FLSA claim (i.e. those who “did not manipulate the time

 card system”) “would not be worried about any similar counterclaim.” (ECF No. 25

 PgID.314.)

       Plaintiff claims retaliatory motive without additional factual support. Plaintiff

 argues that Defendant was “motivated to file counterclaims by Plaintiff’s filing of

 the lawsuit,” and that the counterclaims were filed in “retaliation of plaintiff

 exercising her legally protected right.” (Id.) While the timing and nature of the

 counterclaims may create an inference that the counterclaims were filed with

 retaliatory motive, the Plaintiff offers no other facts to support this conclusion. This

 “formulaic recitation of the elements of a cause of action” do not make it plausible

 Plaintiff is entitled to relief. Twombly, 550 U.S. at 555–56.

       To plead an adverse action, a plaintiff must allege, at minimum, bad faith with

 retaliatory motive. Cruz,167 F. Supp. 3d at 911 (W.D. Mich. 2016); Carr, 2014 WL

 6977651, at *3 (M.D. Tenn. 2014). Plaintiff has failed to allege sufficient facts such

 that, even with all factual allegations taken as true and all reasonable inferences

 drawn in her favor, she fails to state a claim upon which relief can be granted.




                                           11
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20        PageID.331    Page 12 of 14




    b. Compulsory Nature of Counterclaim

       Defendant argues (and Plaintiff does not address) that its counterclaims are

 compulsory under Fed. R. Civ. P. 13, and had to be filed at this juncture, lest the

 claims be lost. (ECF No. 25 PgID.313.) Fed. R. Civ. P. 13(a) describes a compulsory

 counterclaim: “A pleading must state as a counterclaim any claim that—at the time

 of its service—the pleader has against an opposing party if the claim: (A) arises out

 of the transaction or occurrence that is the subject matter of the opposing party's

 claim.” Because Defendant’s counterclaims arise out of the same transaction or

 occurrence that is the subject matter of Plaintiff’s FLSA claim (the hours worked by

 Plaintiff), Defendant’s counterclaims are compulsory.

       Other cases in this Circuit have found the both the compulsory nature and the

 time of accrual of counterclaims to be relevant, but not dispositive, when considering

 whether a counterclaim amounts to adverse action. In Carr, the fact that

 counterclaims were compulsory and did not accrue until after Title VII claims were

 filed was important (in addition to a lack of pleading of bad faith) to the court’s

 analysis in dismissing the plaintiff’s retaliation claim. 2014 WL 6977651, at *3

 (M.D. Tenn. 2014). In Gill v. Rinker Materials, the court rejected Defendant’s

 argument that the retaliation claims should be dismissed on the ground that his

 counterclaims challenged were compulsory, noting that “Defendants could have

 brought their counterclaim as independent claims at any time,” including before the
                                          12
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20          PageID.332    Page 13 of 14




 Title VII claims were brought, and the retaliation claims were ultimately not

 dismissed. 2003 WL 749911, at *6 (E.D. Tenn. 2003). While it is relevant that

 Defendant’s claims are compulsory and were available before the FLSA claims were

 filed, these facts are likely not dispositive.

         Other Circuits recognize the relevance of the compulsory nature of the

 counterclaims to both the objective employee standard and the role of an employer

 in a Title VII claim. In Berrada v. Cohen, the court found it relevant to the adverse

 action inquiry that the counterclaims were compulsory, stating that “there is nothing

 suspicious about Defendants’ counterclaims when the Rules required Defendants to

 assert them or risk waiving them.” 792 F. App'x 158, 164 (3d Cir. 2019), citing

 Beltran v. Brentwood N. Healthcare Ctr., LLC, 426 F. Supp. 2d 827, 834 (N.D. Ill.

 2006). See also, Ergo v. Int'l Merch. Servs., Inc., 519 F. Supp. 2d 765, 781 (N.D. Ill.

 2007) (noting that “since an employer that fails to assert legitimate claims against

 an employee arising from the same transaction as the employee's FLSA complaint

 would      waive     those    claims,     the    threshold   for    concluding      that

 a compulsory counterclaim is retaliatory should be high.”)

         In this case, Defendants could have investigated Morrissey’s timekeeping

 practices at any time. They did not do so until the FLSA claims were filed. Therefore,

 based on the timing, Plaintiff’s allegation that “the motivating factor” for CCS’ filing

 of counterclaims “was plaintiff’s initiation of the instant lawsuit,” is plausible.
                                             13
Case 2:19-cv-13027-PDB-MJH ECF No. 27 filed 10/02/20         PageID.333    Page 14 of 14




 However, as noted above, no court in the Sixth Circuit has recognized a counterclaim

 to be retaliatory with only an allegation that the motivating factor was retaliation.

 See Carr, 2014 WL 6977651, at *3 (M.D. Tenn. 2014) (“the Sixth Circuit has limited

 decisions concluding that employer counterclaims in discrimination suits may be

 retaliatory to counterclaims brought in bad faith.”)

    V.      Conclusion

         The factual basis for the compulsory counterclaims, per Fed. R. Civ. P. 13, go

 to the very root of Plaintiff’s FLSA claims. Accordingly, Defendant’s Motion to

 Dismiss Plaintiff’s retaliation claim in Count V is GRANTED.

 IT IS SO ORDERED.




 Dated: October 2, 2020                         s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge




                                           14
